Citation Nr: 1626277	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-05 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to May 2, 2014 and in excess of 40 percent thereafter for peripheral vascular disease of the right lower extremity.  

2.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity. 

3.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from February 1947 to July 1948, October 1951 to October 1953, and September 1961 to January 1978. 

These matters come before the Board of Appeals for Veterans Claims (Board) on appeal from March 2012 and January 2014 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

A Travel Board hearing was scheduled for February 2016.  The Veteran neither attended that hearing nor requested that the hearing be rescheduled.  Therefore,    the hearing request is considered withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 2, 2014, the Veteran's peripheral vascular disease manifested with claudication on walking more than 100 yards and an ankle/brachial index (ABI) of 0.9 or less, but without trophic changes or an ABI of 0.7 or less.   

2.  From May 2, 2014, the Veteran's peripheral vascular disease manifested with claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour and an ABI of 0.7 or less, but without persistent coldness of the extremity or an ABI of 0.5 or less.  

3.  For the period of the claim prior to July 25, 2012, the Veteran's bilateral lower extremity peripheral neuropathy manifested with no more than mild incomplete paralysis of the sciatic nerve. 

4.  From July 25, 2012 the Veteran's bilateral lower extremity peripheral neuropathy manifested with no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent prior to May 2, 2014 and in excess of 40 percent thereafter for peripheral vascular disease of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7114 (2015).

2.  For the period of the claim prior to July 25, 2012, the criteria for a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy      have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

3.  From July 25, 2012, the criteria for a disability rating of 20 percent for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

3.  For the period of the claim prior to July 25, 2012, the criteria for a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy      have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

4.  From July 25, 2012, the criteria for a disability rating of 20 percent for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in April 2011 and August 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent      the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects  of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating - Peripheral Vascular Disease Right Lower Extremity

A separate service-connected rating for peripheral vascular disease of the right lower extremity was granted in the January 2014 rating decision, with a 20 percent rating assigned effective the March 1, 2013.  The Veteran appealed the evaluation assigned.

The Veteran's peripheral vascular disease is rated under Diagnostic Code 7114.  Under that regulation, ischemic limb pain at rest, and; either deep ischemic ulcers  or ABI of 0.4 or less warrants a 100 percent disability rating.  Claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ABI of 0.5 or less warrants a 60 percent disability rating.  Claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less warrants a 40 percent disability rating.  Claudication on walking more than 100 yards, and; diminished peripheral pulses   or ABI of 0.9 or less warrants a 20 percent disability rating.  38 C.F.R. § 4.104.  

The Veteran's peripheral vascular disease is rated as 20 percent disabling prior to May 2, 2014 and at 40 percent disabling thereafter.  To receive a higher disability rating prior to May 2, 2014, the evidence must show claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour and trophic changes or an ABI of 0.7 or less.  

An August 2011 private treatment record showed severe claudication.  The Veteran could only walk about 200 yards before having to stop.
  
A September 2012 private treatment record showed intermittent claudication with evidence of mild peripheral vascular disease.  The Veteran had a repeat arterial duplex and ABI performed that showed an ABI of 0.8 in the right lower extremity.  The Veteran did not have life-limiting symptoms of claudication.  The examiner noted no inflammation or ulceration. 

A March 2013 private examination showed that the Veteran's ABI was 0.8.  The examiner noted symptoms consistent with intermittent claudication at 100 to 200 yards.  

An August 2013 private treatment record noted that the Veteran had intermittent claudication with an ABI of 0.8 in the right lower extremity.  He experienced symptoms of intermittent claudication with walking distances greater than 100   feet.  He had no evidence of ulceration, inflammation, or poor healing wound.     The examiner noted that the Veteran would be expected to experience significant discomfort with walking distances greater than 100 feet.

As noted above, prior to May 2, 2014, the Veteran's treatment records did not show any trophic changes of the right lower extremity.  Additionally, the Veteran's ABI was not at 0.7 or less.  It was consistently measured at 0.8.  Based on these findings, a disability rating in excess of 20 percent is not warranted prior to May 2, 2014.  

To receive a higher disability rating after May 2, 2014, the evidence must show claudication on walking less than 25 yards on a level grade at 2 miles per hour,  and; either persistent coldness of the extremity or ABI of 0.5 or less.  

A May 2, 2014 private treatment record showed intermittent claudication with evidence of mild peripheral vascular disease with an ABI of 0.7.  The Veteran's right leg took four minutes to recover.  The examiner noted no evidence of inflammation or ulceration.  

In April 2015, the Veteran was afforded a VA examination.  The examiner noted claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour.  The Veteran had a right ankle brachial index of 0.7.  

The Veteran's treatment records and VA examination did not show claudication on walking less than 25 yards, persistent coldness, or an ABI of 0.5 or less.  Based on these findings, the Board notes that a disability rating in excess of 40 percent is not warranted from May 2, 2014 forward.  

Entitlement to a disability rating in excess of 20 percent prior to May 2, 2014 and  in excess of 40 percent thereafter for peripheral vascular disease is not warranted and the claim must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal.  See 38 U.S.C.A. § 5107(b) (West 2014).

Increased Rating - Peripheral Neuropathy of the Bilateral Extremities

Service connection for peripheral neuropathy of the left lower extremity was established in an April 2002 rating decision.  The March 2012 rating decision granted service connection for peripheral neuropathy of the right lower extremity, assigning a 10 percent rating effective February 9, 2011.    

The Veteran's peripheral neuropathy is rated under Diagnostic Code 8520 for paralysis of the sciatic nerve.  Under that regulation, complete paralysis of the sciatic nerve where the foot dangles and drops, with no active movement possible  of muscles below the knee, and with flexion of the knee weakened or (very rarely) lost warrants an 80 percent disability rating.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent disability rating.  Moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent disability rating.  Moderate incomplete paralysis of the sciatic nerve warrants a 20 percent disability rating.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent disability rating.  38 C.F.R. § 4.124a

The term "incomplete paralysis" for peripheral nerve injuries indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied   level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

During a May 2011 VA examination, the Veteran reported bilateral lower extremity numbness and weakness.  He denied pain.  He was able to ambulate independently with no gait deviations or devices.  Muscle strength testing was 4/5 in the lower extremities.  Deep tendon reflexes were also diminished.  The examiner diagnosed mild sensory polyneuropathy.  

An August 2011 VA examination noted mild bilateral lower extremity neuropathy secondary to diabetes mellitus with complaints of numbness.  

During a July 25, 2012 VA examination, the Veteran reported that his loss             of sensation in both legs has increased so that now he has lost balance and proprioception.  The examiner noted no constant or intermittent pain and no numbness, but did find moderate paresthesias or dysesthesias of the lower extremities.  The examiner noted moderately severe balance impairment.  The Veteran had a normal muscle strength examination.  Additionally, examination showed decreased deep tendon reflexes   of the knee and absent deep tendon reflexes of the ankle, as well as, decreased sensation in the knee and thigh and absent sensation in the ankle, lower leg, feet, and toes.  Position sense and vibration sensation of the bilateral lower extremities were decreased.  The Veteran did not present with muscle atrophy.  He also did not exhibit trophic changes attributable to diabetic peripheral neuropathy.  EMG showed absent sensory conduction in both the distal lower extremities and slowed motor nerve conduction time in the sciatic nerve.   

The evidence shows that the Veteran's bilateral lower extremity peripheral neuropathy increased from a mild level of impairment to a moderate level of impairment during the period on appeal.  Specifically, the July 2012 VA examiner described moderate paresthesias or dysesthesias of the lower extremities.  Therefore a 20 percent disability rating for each lower extremity peripheral neuropathy is warranted, effective July 25, 2011.  Prior to that date, the evidence reflects no   more than mild incomplete paralysis, which is consistent with the examiners' classification of the disorder, as well as the objective findings on examination.  

Moreover, a rating higher than 20 percent is not warranted from July 25, 2012.  To receive a disability rating in excess of 20 percent for each lower extremity, the evidence must show moderately severe incomplete paralysis of the sciatic nerve.  The Board acknowledges that the VA examiner in July 2012 noted a moderately severe balance impairment; however, the Veteran had full motor strength in the lower extremities and no muscle atrophy.  Accordingly, the Board finds that Veteran's neuropathy does not more nearly approximately the criteria for a 40 percent disability rating.  Therefore, the Board finds that a 20 percent disability rating, but no greater, is warranted for the Veteran's bilateral lower extremity peripheral neuropathy from July 25, 2012.  

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38   C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case       to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's bilateral peripheral neuropathy manifested with numbness and weakness.  The Veteran's right peripheral vascular disease manifested with claudication and         a decreased ABI.  These manifestations are contemplated in the applicable rating criteria, as is functional impairment including impaired walking and movement.  See 38 C.F.R. §§ 4.104, 4.124a.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by       the assigned evaluation.  Rather, his description of neurological and vascular symptomatology   is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.   

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined   effect of multiple conditions in an exceptional circumstance where the evaluation  of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for peripheral vascular disease of the bilateral lower extremities, coronary artery disease, diabetic nephropathy, diabetes mellitus with retinopathy, bilateral tinnitus, bilateral peripheral neuropathy, hearing loss left ear, left heel scar, and psoriasis.  The evidence does not suggest that there are any effects of the combination of these disabilities that are not already accounted for in the individually assigned ratings.  Therefore, further discussion in this regard is not warranted.  

Finally, the Veteran does not contend and the evidence does not reflect that the Veteran is unemployable by virtue of his bilateral peripheral neuropathy or his peripheral vascular disease of the right lower extremity, and the Board finds that  the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to a disability rating in excess of 20 percent for prior to May 2, 2014 and in excess of 40 percent thereafter for peripheral vascular disease of the right lower extremity, is denied.  

Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity for the period of the claim prior to July 25, 2012 is denied. 

From July 25, 2012, entitlement to a disability rating of 20 percent for peripheral neuropathy of the left lower extremity is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity for the period of the claim prior to July 25, 2012 is denied. 

From July 25, 2012, entitlement to a disability rating of 20 percent for peripheral neuropathy of the right lower extremity is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


